NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION


                                SUPERIOR COURT OF NEW JERSEY
                                APPELLATE DIVISION
                                DOCKET NO. A-0794-15T3


REGINA LITTLE, on behalf of
herself and all others
similarly situated,
                                       APPROVED FOR PUBLICATION

     Plaintiff-Appellant/                   July 18, 2018
     Cross-Respondent,
                                         APPELLATE DIVISION
v.

KIA MOTORS AMERICA, INC.,

     Defendant-Respondent/
     Cross-Appellant.
_____________________________

         Argued May 16, 2018 – Decided July 18, 2018

         Before Judges Koblitz, Manahan and Suter.

         On appeal from Superior Court of New Jersey,
         Law Division, Union County, Docket No. L-0800-
         01.

         Michael D. Donovan (Donovan Axler, LLC) of the
         Pennsylvania bar, admitted pro hac vice,
         argued   the   cause   for    appellant/cross-
         respondent (Schnader Harrison Segal & Lewis,
         LLP, Francis and Mailman, PC, Feldman Shepherd
         Wohlgelernter Tanner Weinstock Dodig, LLP, and
         Michael D. Donovan, attorneys; Michael D.
         Donovan, Lisa J. Rodriguez, James A. Francis,
         Edward S. Goldis and Alan M. Feldman (Feldman
         Shepherd   Wohlgelernter    Tanner   Weinstock
         Dodig, LLP) of the Pennsylvania bar, admitted
         pro hac vice, on the brief).

         Roberto A. Rivera-Soto argued the cause for
         respondent/cross-appellant (Ballard Spahr,
            LLP, attorneys; Roberto A. Rivera-Soto, Neal
            D. Walters, Michael R. Carroll and Michele C.
            Ventura, on the brief).

     The opinion of the court was delivered by

KOBLITZ, J.A.D.

     In this class action against defendant Kia Motors America,

Inc. (KMA), plaintiff class of 8455 Kia Sephia owners and lessees

represented by Regina Little proved at a jury trial that the

Sephia, model years 1997 through 2000, had a defective front brake

system,    which    caused   premature     brake   pad     and   rotor   wear.

Concluding that the defect amounted to a breach of express and

implied warranties, and that all owners had suffered damage due

to the defect, the jury awarded each member of the class $750

($6.3 million total) in repair damages.

     Determining for the first time post-trial that repair damages

could not be awarded on a class-wide basis because they were

dependent upon individual factors, the trial court granted KMA's

motion for judgment notwithstanding the verdict (JNOV) on the

repair    damages   award,   decertified    the    class   for   purposes   of

damages, and ordered a new trial on repair damages only, to proceed

by way of claim forms.        With the advantage of recent case law

unavailable to the trial judge, we now reverse, reinstate the jury

award and remand for determination of counsel fees.




                                    2                                A-0794-15T3
                                          I.

       We recount only the facts and procedural history relevant to

this appeal.     We begin with the procedural history.       On June 26,

2001, Little filed an amended class action complaint on behalf of

herself    and   others   similarly   situated,   against   defendant,    a

California corporation with offices in New Jersey.          The putative

class alleged that the Sephia had a defective front brake system

and asserted causes of action for:         fraudulent business practices

in violation of California law and the New Jersey Consumer Fraud

Act (CFA), N.J.S.A. 56:8-1 to -210; breach of an express warranty;

breach of the implied warranty of merchantability; and failure to

comply with the federal Magnuson-Moss Warranty Improvement Act

(MMWA), 15 U.S.C. §§ 2301 to 2312.

       In August 2003, the court granted class certification.       Prior

to trial, the trial judge heard a number of pretrial motions on

the admissibility of evidence.        Defendant moved unsuccessfully to

exclude as net opinions the class expert testimony of Raymond

King, on repair damages, and John Matthews, on diminution of value

damages.

       After a month-long trial, in June 2008 the jury returned a

verdict finding that defendant had breached the express and implied

warranties as well as the MMWA, but that it had not violated the

CFA.    The jury found that the class had suffered damages and

                                      3                          A-0794-15T3
awarded each member repair damages.     It awarded no damages for

diminution in value.

     In a November 24, 2008 written decision, the trial judge

granted defendant's motion for JNOV as to repair damages only,

decertifying the class for purposes of damages only based on the

finding that individual factors predominated, and ordered a new

trial on repair damages to proceed by way of claim forms.

     In a January 2011 decision, another judge granted plaintiff's

motion to recertify the class, explaining that individual damages

issues did not require decertification.     This judge appointed a

special master.   In an August 12, 2011 order, without having read

the record and based on the special master's recommendation, the

motion judge vacated the zero diminution in value jury award to

allow the master to consider damages for all class members on any

applicable theory of recovery.

     In a published decision dated April 2, 2012, we reversed the

August 12, 2011 order because the motion judge had improperly

vacated the jury's finding of no diminution in value damages

without first canvassing the record to determine whether that

aspect of the verdict resulted in a manifest denial of justice.

Little v. KIA Motors Am., Inc., 425 N.J. Super. 82, 89-91 (App.

Div. 2012).   Further, the motion judge's decision was inconsistent

with the law of the case doctrine, since the trial judge's decision

                                 4                          A-0794-15T3
on the limited new trial had controlled the proceedings for nearly

three years.   Id. at 93.

     On remand, the motion judge appointed a new special master

to adjudicate the claims.     In August 2013, she accepted the new

special master's finding that only 150 claimants had proven their

damages, and his recommendation of a total award of $46,197.

Little was not among the members for whom he recommended recovery.

     In   January   2015,   class   counsel   requested   an   award   of

$6,055,916 in attorney fees and $481,850 in costs of suit, with

pre- and post-judgment interest, pursuant to the MMWA.             After

reducing the class's attorney fee award based on the paucity of

damages it recovered, on May 6, 2015, a new motion judge ordered

defendant to pay:    $200,000 for the class's attorney fees, plus

$19,113 in prejudgment interest; $481,850 in fees and costs of

suit; and $5000 to Little as an incentive award.

                                    II.

     At trial, plaintiff demonstrated a defect in the Sephia's

brakes.   Defendant began selling the Sephia in New Jersey in 1997.

Raymond King, plaintiff's expert in mechanical engineering and

repair damages, explained that when a driver presses the brakes,

hydraulic pressure forces brake fluid into a brake caliper, which

causes the brake pads to squeeze against the rotors and decrease

the spinning of the wheel.    The pressure of the brake pads against

                                     5                          A-0794-15T3
the rotors causes friction, which produces heat.           The hotter the

brake system becomes, the faster the brake pads and rotors wear.

     Based on the documents from defendant that King had reviewed,

as well as deposition testimony from defendant executives, King

concluded that the Sephia's front brake system had a systemic

design defect that did not allow for the proper dissipation of

heat.     This defect caused a premature wear of the brake pads,

pulsating or grinding brakes, warped or prematurely worn rotors,

and shaking or vibration (also called shudder or judder) when the

driver applied the brakes.       Repairs or replacement of the brake

pads and rotors failed to correct the problem.

     To    reach   this   conclusion,    King   reviewed   a   standardized

industry   report;   Quality   Assurance    Field   Product    Reports   and

District Parts and Service Manager Reports, drafted by defendant's

mechanics and managers throughout the United States; defendant's

Technical Assistance Center Incident Reports; Technical Service

Bulletins; and defendant's warranty brake claims data.

     The parties stipulated that from 1997 to 2000 a total of 8455

Sephias were sold in New Jersey.        Defendant's warranty repair data

showed that the total number of warranty repairs to front brake

components on the Sephia in New Jersey was about 8400.            Defendant

sold 42,713 model year 1997 Sephias in the United States.                The

warranty claim rate nationally for that model's brakes was 92%.

                                    6                              A-0794-15T3
King testified that he had never before seen a warranty claim rate

that high.     In his view, it "screamed" that there was a problem

with the brake system. The following years the model had similarly

high claim rates.

     In January 2002, Kia Motors Corporation (Kia Motors), KMA's

parent company based in South Korea, issued a technical services

bulletin introducing newly designed brake pads and rotors, known

as the "field fix."     The updated pads were not compatible with the

original rotors; thus, both had to be replaced as a set.        This was

an improvement, King said, but it failed to meet the 20,000-mile

standard.     At most, the field fix brake pads lasted 14,000 to

15,000 miles.

     In     addition   to   reviewing   Kia   Motors'   documents,   King

inspected the cars belonging to Little and Samuel-Basset (the

named plaintiff in a Pennsylvania class action against defendant,

Samuel-Bassett v. Kia Motors Am., Inc., 34 A.3d 1 (Pa. 2011)).

King found nothing remarkable about either car in general, or the

brake system in particular, that would have caused premature brake

pad and rotor wear, and nothing to suggest that driving habits had

caused the premature brake wear.

     After surveying five Kia dealerships, King estimated that an

owner would spend about $250 for a brake repair.             Defendant's

documents showed brake replacements when cars had as little as

                                    7                           A-0794-15T3
2000 miles, and others at more than 10,000 miles.           On average, a

Sephia would need a brake replacement every 10,000 miles.                  In

King's experience, and based on industry data he reviewed, cars

typically lasted 100,000 miles, or seven to eight years.

     Based on a life of 100,000 miles, and the need for a brake

repair every 10,000 miles, King estimated an owner would incur ten

brake repairs over the life of the car, doubling the normal repair

expense due to the defective brake system.        As a result, the owner

would incur $1250 in additional repair expenses (five times $250)

due to the defective brake system.

     On cross-examination, King conceded that the $1250 brake

repair costs would not apply to someone who had brake replacements

at 20,000-mile-or-more intervals, or to someone who had each brake

replacement paid under warranty. He also admitted that his damages

model did not conform exactly to Little's experience.

     Little   testified    that   in   January   or   February   1999,   she

purchased a new Sephia for $13,288.        Her constant brake problems

began within two weeks.      She testified that for the three years

she owned the car, a set of brakes lasted no more than six to

seven months.

     Plaintiff read into the record a portion of the deposition

testimony   of   several   individuals,    including     defendant    KMA's

Director of Technical Operations, Timothy McCurdy, who testified

                                       8                           A-0794-15T3
that defendant had been aware of the brake issue based on the rate

of repairs, and that it had taken steps to address it by relaying

the complaints to Kia Motors.

     A "major cause" of these problems was improper dissipation

of heat.    While there was no set standard for the life of brakes,

McCurdy said that consumers typically expected them to last 20,000

miles.     One study from Kia Motors reported that the 1999 Sephia

had a brake pad life of 16,000 miles.          Defendant notified Kia

Motors that 16,000 miles was not acceptable, since brake pads

should last at least 20,000 miles.

     Defendant did not cover the brake pads under warranty, but

it did cover defects in the brake system under the three-year or

36,000 mile warranty.    In model year 2002, Kia Motors replaced the

Sephia with the Kia Spectra.        The Spectra was "the same basic

car," but with a different brake system.            None of Kia Motors'

vehicles, including the Spectra, had brake repair rates as high

as the Sephia's.

     Kia Motors Deputy General Manager Young Sun Sohn's deposition

testimony revealed that when Kia Motors developed the Sephia, the

specification for the brake pads was that they achieve a life of

20,000 kilometers, or just under 12,500 miles.

     Lee    Sawyer,   defendant's   Senior   Vice   President   of   Fixed

Operations, testified at deposition that some Sephias had brakes

                                    9                            A-0794-15T3
that wore prematurely.    Typically, brake pads lasted 20,000 to

25,000 miles before needing replacement.     "Some of the Sephia

owners were experiencing brake pad life in the [ten] to [twelve

thousand] mile range."

     Defendant became aware of the Sephia brake problem within the

first year of sales based on warranty claims and brake pad orders

from the parts department.    After the first year, defendant also

noticed an increase in part orders for rotors, which usually last

50,000 to 75,000 miles.

     While defendant's policy was to exclude brakes from the

warranty, some dealers covered brake pad replacements as warranty

repairs or as goodwill repairs, both at no charge to the owner.

Dealers did this because they knew that there were problems with

the brakes.

     Sawyer said that McCurdy had an engineer investigate the

brake issue and send a report to Kia Motors' headquarters.        At

some point, a South Korean engineer met with someone at KMA and

said the brakes had to be redesigned with better quality material.

     Michelle Cameron, defendant's Manager for Consumer Affairs,

testified that people who answered complaints through defendant's

call center were trained to notify callers that brakes were not

covered under the warranty.



                                10                        A-0794-15T3
     Plaintiff presented expert testimony from John Matthews, a

professor at the University of Wisconsin School of Business, on

diminution damages.     In Matthews's opinion, Sephia owners paid

about $2000 more for their Sephia than the car was worth as a

result of the defective brake system.

     Matthews computed the diminution in value based on Sephia's

value retention at the time of resale.     The 1998 model's initial

sale price was $10,000, but it retained only forty percent of that

value, or $4000, while comparable cars retained fifty percent of

value, or $5000, at resale.      Matthews concluded that double the

actual resale value, or $8000, was thus the true value of the

Sephia at the time of purchase.

     Matthews testified that the diminution in value was a result

of the defective brake system.    Not only were owners aware of the

problems, but defendant's dealers were also aware of the problems,

based on the Technical Service Bulletins that Kia Motors had

distributed.    This knowledge drove down the price that people were

willing to pay for a used Sephia.

     On cross-examination, Matthews said that the diminution in

value was not dependent on the number of brake repairs the car

had, but rather, on the market perception of a car with a faulty

brake system.



                                 11                         A-0794-15T3
                                      III.

     The defense did not deny the Sephia had brake problems.

Donald Pearce, defendant's Vice President of Parts and Service,

testified that a database recorded the following dates of brake

repairs to Little's car as warranty repairs:                 September 1999,

April 2000, and June 2000.            He said defendant had difficulty

addressing the brake system complaints because the complaints

differed:    some related to noise, others had to do with judder,

and some related to premature wear.              Based on data he had seen,

Pearce said that $250 was a reasonable charge to replace brake

pads and rotors.

     Larry    Douglas        Petersen,     defendant's      expert    in    auto

engineering and design and warranty data analysis, testified that

he was not aware of any industry standard or expectation for the

life of brake pads.     He believed the rate at which brake pads wore

was dependent on environmental conditions, driving habits, type

and size of the car, and design and construction of the brake pads

and brake system.

     Petersen did not believe that the problem with the Sephia

brake   system   was   due    to   heat    and   the   system's    inability    to

dissipate it.    Instead, he opined that the problem was the result

of low-quality rotors provided by the vendor.                     He based this



                                      12                                A-0794-15T3
primarily on the warranty data he had seen, which suggested that

the problem related primarily to the rotors.

     On cross-examination, Petersen said that McCurdy's goal was

that brake pads would last 20,000 miles.         Petersen was not aware

of any test where the Sephia brake pads achieved that goal.

     Petersen testified that defendant did not provide him, nor

did he request, information on brake repairs not covered under

warranty.     He believed, however, the dealerships would have had

that information.    With respect to recalls, Petersen believed auto

companies only issued them for safety concerns.       He also testified

that if a car had a design defect, all owners would experience the

problem.

     Bruce Strombom, defendant's expert in statistics, economic

analysis, loss causation, and damage calculation, disagreed with

Matthews's    conclusion   that   the   faulty   brake   system    caused

excessive depreciation or diminution in value.       Strombom's opinion

was that Matthews's overpayment formula failed to account for the

difference in purchase price and length of ownership, and the

comparison groups that he used resulted in an overstatement of

damages.     Matthews also failed to account for other explanations

for the Sephia's increased rate of depreciation, such as decreased

purchase price, problems with the fuel pump and seatbelt, and low

quality-rating score.      Thus, a major flaw in Matthews's analysis

                                  13                              A-0794-15T3
was that he failed to establish a link between depreciation and

the brakes.

       Defendant also called as witnesses three Sephia owners who

had opted out of the class because they were all satisfied with

their cars and had experienced no problems with the brakes.

                                            IV.

       The   jury    returned        a   verdict    finding    that   defendant         had

breached     its         express     warranty,       the    implied     warranty         of

merchantability, and the MMWA.                   In answering the question, "Did

the class sustain damages?" the jury answered "yes."                        The verdict

sheet then asked the jury to specify the amount of damages that

each class member had incurred for "the difference in value, if

any,   of    the    Sephia      as   warranted      compared    to    the    Sephia      as

delivered,"        and    the   amount     for     "repair     expenses     reasonably

incurred as a result of defendant's breach of warranty."                       The jury

answered     zero    for     diminution      in    value,    and   $750     for    repair

expenses.

       In a November 2008 written decision, the trial judge found

the evidence supported the jury's finding of liability, but that

she had erred in submitting the question of repair damages to the

jury because those damages were dependent upon individual factors,

and thus, could not be awarded on a class-wide basis.                       She granted

defendant's motion for JNOV as to repair damages only, decertified

                                            14                                    A-0794-15T3
the class for purposes of damages, and ordered a new trial on

repair damages to proceed by way of claim forms.

       The trial judge cited Kyriazi v. Western Electric Co., 647

F.2d    388,    392    (3d   Cir.    1981),      in    ordering   the     claim-form

proceeding.           Kyriazi   is    a     class     action   sex-discrimination

employment case, where the trial court found in the liability

phase   of     the    litigation     that    the    employer   had   a    policy    of

discrimination against women.             Id. at 390.      In the damages phase,

the court ordered the class members to submit claim forms to a

special master who would presume each claim valid and consider any

employer challenges at a hearing.                  Id. at 390-91.        Here, after

significant motion practice over the exact parameters of the claim-

form process, the result was a hugely reduced total damages amount

of $46,197.

                                            V.

       Plaintiff contends that the trial judge erred in granting

defendant's motion for JNOV and vacating the $750 repair expenses

award for each class member.                It argues that the award was (a)

consistent with the Uniform Commercial Code (UCC), N.J.S.A. 12A:2-

714, which allows for a reasonable estimate of damages in a breach

of warranty case; (b) consistent with breach of contract damages

in a class action; and (c) supported by the evidence.



                                          15                                A-0794-15T3
     In   considering    a   motion   for   JNOV,   a    trial   court     and    a

reviewing court apply the same standard:          "[I]f, accepting as true

all the evidence which supports the position of the party defending

against the motion and according [it] the benefit of all inferences

which   can    reasonably    and   legitimately     be   deduced   therefrom,

reasonable minds could differ, the motion must be denied . . . ."

Boyle v. Ford Motor Co., 399 N.J. Super. 18, 40 (App. Div. 2008)

(quoting Verdicchio v. Ricca, 179 N.J. 1, 30 (2004)).

     Pursuant to Rule 4:49-1(a), a trial court may grant a new

trial "as to all or part of the issues" decided at trial.                     "The

trial judge shall grant the motion if, having given due regard to

the opportunity of the jury to pass upon the credibility of the

witnesses, it clearly and convincingly appears that there was a

miscarriage of justice under the law."         R. 4:49-1(a).

              A jury verdict is entitled to considerable
              deference and "should not be overthrown except
              upon the basis of a carefully reasoned and
              factually    supported    (and    articulated)
              determination, after canvassing the record and
              weighing the evidence, that the continued
              viability of the judgment would constitute a
              manifest denial of justice."       That is, a
              motion for a new trial "should be granted only
              where to do otherwise would result in a
              miscarriage of justice shocking to the
              conscience of the court." In fact, in Carey
              v. Lovett, 132 N.J. 44, 66 (1993), we
              expressly stated that a "trial court should
              not disturb the amount of a verdict unless it
              constitutes a manifest injustice . . . ."


                                      16                                 A-0794-15T3
          [Risko v. Thompson Muller Auto. Grp., Inc.,
          206 N.J. 506, 521 (2011) (first quoting Baxter
          v. Fairmont Food Co., 74 N.J. 588, 597-98
          (1977); then quoting Kulbacki v. Sobchinsky,
          38 N.J. 435, 456 (1962)).]

     The trial judge vacated the $750 repair damages award on the

ground that only diminution in value applied to the class as a

whole.   She believed she had erred in submitting repair damages

to the jury for consideration, explaining that those damages were

dependent on the actual expenses incurred by each class member.

The judge said:

          The jury determined that [p]laintiff had not
          proven a diminution in value of the Kia
          automobiles. Such a finding would result in
          damage throughout the class. The jury instead
          determined that class members suffered losses
          of $750 due to the defective brake system.
          This court is convinced this finding was based
          upon an erroneous submission by the court of
          the    jury    question    and    accompanying
          instructions.   The damages suffered by each
          class member are dependent on numerous
          variables, such as brake life, frequency of
          repair, driving habits and length of time the
          car was owned.      These damages cannot be
          ascertained on a class wide basis, and the
          court's decision to submit same to the jury
          was error.

     We note that where theories of damages may impact one another,

the court must order a new trial on damages as a whole and may not

order a new trial on only one theory of damages.   Donovan v. Port

Auth. Trans-Hudson Corp., 309 N.J. Super. 340, 353 (App. Div.

1998) (ordering a new trial on damages as a whole where future

                               17                          A-0794-15T3
wage loss could impact pain and suffering damages, even though the

jury's pain and suffering award was supported by the evidence and

law).   Here, the judge instructed the jury it could award damages

based on a diminution of value or repair expenses, or both.       The

judge did not tell the jury of any ramifications if only repair

damages were awarded.    A court may not grant a new trial on a

discrete issue unless that issue is "fairly separable from the

other issues" in the case.    Corridon v. City of Bayonne, 129 N.J.

Super. 393, 398 (App. Div. 1974).     As explained to the jury, the

two types of damages were not fairly separable from each other.

     On appeal, plaintiff contends the judge erred in finding that

repair damages could not be awarded on a class-wide basis.        All

class members purchased a car with the same faulty brake system,

which, according to defendant's records, required a brake repair

about every 10,000 miles.    As King testified, based on the average

life of a car (100,000 miles) and the undisputed cost of a brake

repair ($250), one could accurately estimate each class member's

average repair damages resulting from defective brakes.

     Plaintiff contends that King's method of estimating damages

was consistent with the UCC standard for determining contract

damages, as that standard allows for the computation of damages

based on any reasonable method that places the plaintiff in the

position he or she would have been in had the defendant not

                                 18                         A-0794-15T3
breached the contract, or warranty, as in this case.     See N.J.S.A.

12A:2-714.

     Defendant argues that proof of a product defect does not

equate to proof of damages, and it disputes that New Jersey law

allows for the averaging of damages.       It argues that the class

must prove damages for each individual class          member and the

relatively few claims submitted during the claim-form process show

that King's estimate was incorrect and was nothing more than a net

opinion, unsupported by fact.

     Because the jury found the claims for breach of express and

implied warranties were established, the UCC provides the starting

point   for    assessing   damages.    N.J.S.A.   12A:2-313   (express

warranties);      N.J.S.A.    12A:2-314    (implied    warranty       of

merchantability); N.J.S.A. 12A:2-315 (implied warranty of fitness

for a particular purpose); N.J.S.A. 12A:2-714 (buyer's damages for

breach of accepted goods); N.J.S.A. 12A:2-719 (modification of

remedy).

     The trial judge's interpretation of those statutes as applied

to this case are entitled to no deference, as they entail matters

of law.    Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140

N.J. 366, 378 (1995) ("A trial court's interpretation of the law

and the legal consequences that flow from established facts are

not entitled to any special deference.").

                                  19                          A-0794-15T3
     The jury in this case found no diminution in value damages.

In most breach of warranty cases, diminution in value, or the

difference    between   the     goods   as   delivered   and   as    warranted,

provides the proper measure of damages.           Perth Amboy Iron Works,

Inc. v. Am. Home Assurance Co., 226 N.J. Super. 200, 219 (App.

Div. 1988).    However, repair damages may be appropriate, depending

on the facts of the case.        Ibid.; accord Furst v. Einstein Moomjy,

Inc., 182 N.J. 1, 13 (2004) (applying UCC principles to a consumer

fraud case and concluding that the cost of replacing a damaged

carpet was the appropriate measure of damages, as that method put

the buyer in the position he would have been in if he had received

a non-defective carpet).         Diminished resale value or the cost of

a retrofit repair may also provide a reasonable measure of damages.

In re GMC Pick-Up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d

768, 816-17 (3d Cir. 1995) (emphasizing, in a class action suit,

that section 2-714(1) of the UCC allows for damages "as determined

in any manner which is reasonable").

     Our     Supreme    Court    explained     that   breach    of    contract

compensatory damages are intended to put the injured party in the

position he or she would have been in had the goods been delivered

as promised.     525 Main St. Corp. v. Eagle Roofing Co., 34 N.J.

251, 254 (1961).        "Although specific rules are formulated for

sundry situations, they are subordinate to this broad purpose";

                                        20                             A-0794-15T3
thus, "a given formula is improvidently invoked if it defeats a

common sense solution" to computing damages.       Ibid.

     Breach of contract damages need not be established with exact

certainty:

           [M]ere uncertainty as to the quantum of
           damages is an insufficient basis on which to
           deny the non-breaching party relief. Although
           it complicates the precise calculation of
           damages, our courts have long held that
           "[p]roof of damages need not be done with
           exactitude. . . . It is therefore sufficient
           that the plaintiff prove damages with such
           certainty as the nature of the case may
           permit, laying a foundation which will enable
           the trier of the facts to make a fair and
           reasonable estimate."

           [Totaro, Duffy, Cannova and Co., LLC v. Lane,
           Middleton & Co., LLC, 191 N.J. 1, 14 (2007)
           (quoting Lane v. Oil Delivery Inc., 216 N.J.
           Super. 413, 420 (App. Div. 1987)).]

     As   explained   in   the   Restatement   (Second)   of   Contracts:

Alternative to Loss in Value of Performance § 348 (Am. Law Inst.

1981), a small windfall to the injured party based on an inability

to prove exact damages should not defeat recovery.             Also, the

injured party need not prove that he or she actually spent the

money to repair the defect in order to recover for the breach.

Cox v. Sears Roebuck & Co., 138 N.J. 2, 22 (1994).

     Those principles support the class's argument that breach of

contract damages are not limited to the actual out-of-pocket

expenses that each class member incurred, but rather, are proper

                                   21                            A-0794-15T3
if based on any reasonable method that places the class members

in the position they would have been in if KMA had provided a car

free of a defective brake system.    King and Matthews provided two

ways the jury could reasonably compute damages.     King's formula

estimated the additional repair expenses the class would incur as

a result of the defective brake system, while Matthews's formula

estimated the diminution in value between the Sephia as warranted

and the Sephia as delivered.

     A net opinion is an expert opinion that is not supported by

facts and data.   Polzo v. Cty. of Essex, 196 N.J. 569, 583 (2008)

(discussing the requirements of N.J.R.E. 703).     King's opinion,

which is the only one that defendant claims on appeal is a net

opinion, was based on the average life of the car (100,000 miles),

the expected life of brake pads (20,000 miles), the average cost

of a brake repair ($250), and defendant's warranty repair data.

King's trial testimony provided examples of the claims, which

supported his conclusion that, on average, the Sephia needed a

brake repair every 10,000 miles.

     Defendant did not dispute that the average life of a car was

100,000 miles, and it conceded the average cost of a brake repair

($250) and the expected life of brake pads (20,000 miles).    While

it did not concede that the Sephia needed a brake repair every

10,000 miles, it provided no evidence to challenge that figure,

                                22                         A-0794-15T3
other than the testimony of three class members who had opted out

of the class because they had experienced no brake problems with

their cars.     The experience that those three owners had, out of

an 8455-person class, does not outweigh the voluminous evidence

that supported King's 10,000-mile brake-repair average.

     It is worth noting that during the jury charge conference,

the trial judge     considered the propriety of the class's two

theories of damages for a second time.     In disagreeing with an

argument raised by defendant that the jury could award diminution

in value damages, or repair damages, but not both, the judge said

that the jury was free to determine damages in any reasonable

manner to make the aggrieved party whole.     The jury could find

both that the class members overpaid for their cars, and that they

incurred additional repair expenses as a result of the faulty

brake system.     Both theories of damages presented by the class

were proper considerations for the jury.

     In ruling JNOV that class-wide damages could not be calculated

pursuant to King's model, the trial judge relied primarily on our

decision in Muise v. GPU, Inc., 371 N.J. Super. 13 (App. Div.

2004).   In Muise, two groups of GPU customers filed suit against

GPU after experiencing power outages during a heat wave.    Id. at

18-20.   The plaintiffs sought damages for the loss of power based

on consumer fraud, negligence and breach of contract.   Id. at 18.

                                23                         A-0794-15T3
The trial court initially granted class certification to all New

Jersey customers of GPU, and about 2500 customers submitted claims

ranging in value from $1 to $150,000.               Id. at 23.

      Only the negligence claim survived summary judgment.                  Id. at

20.     GPU moved to decertify the class, and the class moved for a

declaration of admissibility of their experts' survey-based method

of computing damages for the class.           Ibid.     The class-wide damages

model    valued   hypothetical      power    outages    based     on   surveys   of

electrical customers in California and Canada.                   Id. at 24.      The

experts "adapted this data to New Jersey in order to 'estimate

customer damages resulting from GPU service interruptions from

July 4 to 10, 1999.'"       Ibid.    (quoting the experts' report).

      The experts recognized that their survey model of damages was

limited, and admitted that their "results were predictions and

estimations based on survey scenarios" that reflected what some

class members had experienced.              Ibid.    The exact cost of power

loss was dependent upon socioeconomic, demographic and geographic

factors.    Id. at 24-25.

      The trial court concluded that the class-wide model of damages

was not reliable, as it was based on hypothetical estimates that

did not reflect actual damages in the case.              Id. at 28.     The trial

judge recognized that individualized proofs of damages were not

necessary so long as the class-wide damages model was based on a

                                      24                                  A-0794-15T3
reliable mathematical formula.      Id. at 47.   This formula, however,

was hypothetical and unreliable.        Ibid.    Further, the class had

failed to prove actual damage, or harm as a proximate cause of

power loss; experiencing a break in power did not necessarily

result in actual harm.    Ibid.

     We agreed.    As the trial court had recognized, proof of

individual damages was the norm, and a court should depart from

that norm only if (a) there was proof, or at least a presumption,

that the class members sustained damage, and (b) there was a

reliable   mathematical   formula      to   compute   the   estimated   or

aggregated damages.   Ibid.   (citing In re Prudential Ins. Co. of

Am. Sales Practices Litig., 962 F. Supp. 450, 517 (D.N.J. 1997),

aff'd in part, vacated in part on other grounds, 148 F.3d 283 (3d

Cir. 1998), where "[t]he court acknowledged that the possible

methods of proving the amount of damages included expert testimony

estimating aggregate damages sustained by the class, or a formula

to be applied to individual class members" so long as "sufficient

facts [are] introduced so that a court can arrive at an intelligent

estimate without speculation or conjecture").

     While we agreed with the trial court that class certification

was not appropriate for all New Jersey customers, we concluded

that certification was appropriate for a more limited class,

namely, customers in Red Bank "whose outages directly resulted

                                  25                             A-0794-15T3
from the alleged negligence in delaying the replacement of the

transformers      in    the   Red   Bank    substation."          Id.   at    64.      We

recognized that individual damages issues might still exist with

respect to the limited class, but concluded that those damages

issues could be addressed through a number of techniques, including

claim    forms,    interrogatories,             requests    for   admissions,         and

"statistical interpretation of sampling data from the relevant

universe, established based on competent data."                    Ibid.

     Here, King based his class-wide model for damages on:                       actual

brake repairs that Sephia owners had experienced, as evidenced by

defendant's warranty repair documents; studies that defendant

produced on the duration of brake pads and rotors in the Sephia;

reports on defendant's efforts to improve the duration of the

Sephia brake system; and testimony from defendant's executives on

the brake system.         As the Muise decision makes clear, so long as

a plaintiff-class establishes proof of damage, or at least a pre-

trial presumption of damage, the class need not prove individual

damage, but may instead present class-wide average damages based

on a reliable mathematical formula.

     The trial judge did not have the advantage of reviewing the

2011 Pennsylvania Supreme Court opinion, supporting the propriety

of the verdict in that sister-case.                 Samuel-Bassett, 34 A.3d at

11-13.     King        also   testified     as     the     plaintiff's       expert    in

                                           26                                  A-0794-15T3
Pennsylvania.   The Samuel-Bassett jury found that KMA had breached

its express and implied warranties, and awarded each of the 9400

Pennsylvania class members $600 (about $5.6 million for the class)

in repair damages.   Id. at 13.   After the trial court denied KMA's

motion for JNOV, it awarded the class $4,125,000 in counsel fees

and $267,513 in costs of suit.     Ibid.

     In finding that KMA's challenges lacked merit, the Samuel-

Bassett majority began by discussing the facts that established

class-wide liability.    Id. at 35-36.      The majority said that

deposition testimony from the same KMA executives who testified

or whose deposition testimony was presented in this case (McCurdy,

Sawyer, Pearce and Sohn), along with KMA's internal documents,

established that all Sephias had the same defective front brake

system that did not allow for proper dissipation of heat.       Id. at

35-36.   This resulted in premature brake pad wear and warping of

the rotors, which required excessive repairs.    Id. at 36.

     The majority found that the class had "adduced sufficient

evidence to prove" that each member suffered damages.    Id. at 37.

Two of KMA's executives (Pearce and Cameron) had testified that

while KMA had paid for some repairs under warranty, a coupon

program and good will replacements, KMA's policy was to exclude

brake repairs from the warranty as wear-and-tear items.          Ibid.

"As a result [Sephia] owners sustained out-of-pocket repair costs

                                  27                          A-0794-15T3
estimated by [King] at approximately $1005 over the life of their

Kia Sephia."    Ibid.

      King had "estimated that each vehicle underwent five extra

repairs in addition to wear-and-tear replacements of brake pads

and rotors."    Ibid.    The majority said:

            This calculation, of course, does not account
            for factors such as:    whether class members
            owned their vehicles over 100,000 miles,
            whether each class member experienced exactly
            five additional repairs, and whether any
            additional   repairs   were    covered  under
            warranty.   Indeed, warranty data introduced
            at trial reflected that KMA covered some of
            the brake component replacements under good
            will   and  brake   coupon   programs,  which
            suggested that a number of the estimated
            repairs for the class did not in fact cause
            class members out-of-pocket expenses.

            [Ibid.]

      The   majority    noted   that    KMA's     defense     had   centered   on

undermining the allegation of a defective system and questioning

whether the alleged defect had affected each owner in the class,

particularly since brake wear depended upon many variables.                    Id.

at 37.

      The majority found unpersuasive the one dissenting judge's

criticism that the class's aggregate approach to damages "blur[ed]

the   substantive     requirements     of   the    law   of   damages,"    which

generally required proof of individual damages.               Id. at 40 (citing

Scottsdale Mem'l Health Sys., Inc. v. Maricopa Cty., 228 P.3d 117,

                                       28                               A-0794-15T3
133 (Ariz. Ct. App. 2010) (rejecting an argument that calculating

damages based on a statistical sample violated due process); In

re Pharm. Indus. Average Wholesale Price Litig., 582 F.3d 156,

197-99 (1st Cir. 2009) (holding:        "Aggregate computation of class

monetary relief is lawful and proper.         Courts have not required

absolute precision as to damages."); Hilao v. Estate of Marcos,

103 F.3d 767, 784-86 (9th Cir. 1996) (finding no due process

violation in a formula that aggregated damages based on a sample)).

     The majority noted that the United States Supreme Court had

also rejected the notion that a jury may not estimate damages.

Ibid. (quoting Zenith Radio Corp. v. Hazeltine Research, Inc., 395

U.S. 100, 124 (1969), for the proposition that "[a]lthough the

factfinder is not entitled to base a judgment on speculation or

guesswork, the jury may make a just and reasonable estimate of the

damage     based   on   relevant   data,    and   render   its   verdict

accordingly").      Thus, the majority affirmed the trial court's

decision denying KMA's motion for JNOV.        Ibid.

     Samuel-Bassett majority's decision is consistent with New

Jersey law on breach of contract damages in a class action. King's

testimony here provided a reasonable basis for an aggregation of

damages award, and the jury accepted that basis in computing

damages.    It did not award the full amount of damages that King

had estimated ($1250), but instead decreased the amount by $500,

                                   29                            A-0794-15T3
or two brake repairs.     That decision was also supported by the

record, which showed that defendant had provided some repairs

under warranty or goodwill, and it had increased the life of the

brake pads to 14,000 or 15,000 miles with the field fix.                Thus,

the jury could reasonably have decreased King's estimate to reflect

those two factors.

     The trial judge's concern that the jury award would provide

a windfall to class members who did not actually spend $750 in

additional   repair   costs   was    inconsistent      with   principles    of

contract damages, and resulted in an unjust windfall to defendant,

which produced no evidence to defeat King's estimated damages.

     The 2016 United States Supreme Court decision in Tyson Foods,

Inc. v. Bouaphakeo, 577 U.S. ___, 136 S. Ct. 1036 (2016), also

supports the conclusion that King's aggregate method of computing

damages was appropriate.       The Tyson Foods decision primarily

addresses whether a class may prove liability for failure to

adequately   compensate   employees       based   on   statistical   data    of

average uncompensated work time.

     In Tyson Foods, a class of 3344 employees filed suit against

their employer, Tyson Foods, claiming that it had failed to pay

them for time spent changing into and out of a safety protective

suit needed for butchering.         Id. at 1041-43.       The class claimed



                                     30                              A-0794-15T3
entitlement to overtime pay pursuant to the Fair Labor Standards

Act, 29 U.S.C. § 207(a).      Id. at 1042.

     Because the employees sought overtime pay, each member had

to establish that he or she had worked more than forty hours per

week, inclusive of the time spent changing into and out of the

protective gear, in order to establish a claim.        Id. at 1043.       Due

to Tyson Foods' lack of records on the amount of time the employees

spent   changing,    the   plaintiffs   relied   on   what   they    called

"representative evidence" of the average time it took an employee

to don and doff the gear.      Id. at 1043.

           This evidence included employee testimony,
           video recordings of donning and doffing at the
           plant, and, most important, a study performed
           by an industrial relations expert, Dr. Kenneth
           Mericle.    Mericle conducted 744 videotaped
           observations and analyzed how long various
           donning and doffing activities took. He then
           averaged the time taken in the observations
           to produce an estimate of 18 minutes a day for
           the cut and retrim departments and 21.25
           minutes for the kill department.

           [Ibid.]

     An employees' expert's testimony supported an aggregate award

of about $6.7 million in unpaid wages; however, the jury awarded

the class only $2.9 million.       Ibid.      Tyson Foods moved to set

aside the verdict claiming that the district court had erred in

certifying the class based on the variation in donning and doffing

time.   Ibid.

                                  31                                A-0794-15T3
      On appeal to the Supreme Court, Tyson Foods first argued that

the trial court had erred in certifying the class "because the

primary method of proving injury assumed each employee [had] spent

the same time donning and doffing protective gear, even though

differences in composition of that gear may have meant that, in

fact, employees [had taken] different amounts of time to don and

doff."   Id. at 1041.        Tyson Foods claimed that the class's method

of   averaging   was    an   inherently     unfair   way   to   (1)   avoid       the

differences      that   made     the   group    inappropriate         for      class

certification, and (2) relieve the employees of proving individual

damages. Id. at 1046. Tyson Foods requested the Court to announce

a broad rule prohibiting the type of representative evidence relied

upon by the class to establish liability.            Ibid.

      In rejecting Tyson Foods' request for a broad rule excluding

representative evidence to establish liability, the Court said:

           A categorical exclusion of that sort, however,
           would make little sense. A representative or
           statistical sample, like all evidence, is a
           means   to   establish   or   defend   against
           liability.   Its permissibility turns not on
           the form a proceeding takes – be it a class
           or individual action – but on the degree to
           which the evidence is reliable in proving or
           disproving the elements of the relevant cause
           of action.

           [Ibid.]




                                       32                                   A-0794-15T3
Whether statistical evidence can establish liability in a class

action depends on the purpose of the evidence and the underlying

cause of action.      Ibid.

      The   Court    underscored          that     the    employees     had   used   the

representative evidence to "fill an evidentiary gap created by the

employer's failure to keep adequate records."                     Id. at 1047.       Once

the     district    court         found     the        evidence   admissible,        "its

persuasiveness [was], in general, a matter for the jury."                        Id. at

1049.

      Defendant here, like Tyson Foods, failed to present evidence

to rebut the class's formula for computing aggregate damages.

Defendant had access to documents that would have established the

actual rate of brake repairs by defendant's dealers.                     But the only

documents    on    repairs    that        they    produced    related    to   warranty

repairs.     We see no reason to disturb the jury's considered

determination of class damages.

                                            VI.

      On cross-appeal, defendant contends that the court erred in

charging    the     jury     on     breach        of    the   implied    warranty      of

merchantability.      In charging the jury, the court must "set forth

in clearly understandable language the law that applies to the

issues in the case."          Toto v. Ensuar, 196 N.J. 134, 144 (2008).

The charge serves as "a road map that explains the applicable

                                            33                                 A-0794-15T3
legal principles, outlines the jury's function, and spells out

'how the jury should apply the legal principles charged to the

facts of the case.'"   Ibid. (quoting Viscik v. Fowler Equip. Co.,

173 N.J. 1, 18 (2002)).

     We review the charge as a whole to determine whether it

correctly sets forth the law as applied to the facts.   Ibid.   With

respect to the implied warranty of merchantability, the trial

judge charged the jury:

          An implied warranty of merchantability is a
          promise by the sellers that the goods, in this
          case, Mrs. Little's and the class vehicles,
          were fit for their ordinary purpose for which
          automobiles are used.

          The implied warranty of merchantability does
          not require that the goods, in this case the
          vehicles, be defect free, but the implied
          warranty of merchantability, provides that []
          K[M]A warrants the cars that are fit for their
          ordinary purposes for which cars are used.

          Thus, to prove a breach of implied warranty,
          the [p]laintiff must show an implied promise
          that the vehicles were fit for their ordinary
          purpose for which a vehicle is used.

          Two[,]   that  there   was   a   defect   that
          substantially impaired the value or use of the
          car.

          Three, the defect caused a lost [sic] to the
          purchaser.

          And, four, damages with regard        to   the
          instructions I will give you.



                                34                         A-0794-15T3
       Defendant   contends      the   charge   was    erroneous   because    the

correct standard was not whether the Sephia was fit for the

ordinary purposes for which cars are used, but rather, whether the

cars   provided    safe    and    reliable      transportation.       Defendant

contends    that   it     did    not   breach    the    implied    warranty   of

merchantability because Little conceded that her car provided safe

transportation, and she drove her car 75,000 miles prior to

surrendering it.

       The charge was proper and consistent with N.J.S.A. 12A:2-

314(2)(c), which provides that goods are merchantable if they "are

fit for the ordinary purposes for which such goods are used."                 See

also Model Jury Charge (Civil), 4.22, "Breach of Implied Warranty

of Fitness for Particular Purpose Under UCC" (1984) (explaining

in the commentary that when the issue does not deal with fitness

for a particular purpose, the standard is one of fitness for the

ordinary purpose).        The implied warranty standard was not limited

to whether the Sephia was safe and reliable, but rather, whether

it was fit for the ordinary purpose for which cars are used.                    A

driver would fairly assume that an ordinary car would have a brake

system that does not cause premature wear of brake pads and rotors.

The court correctly charged the jury on the implied warranty of

merchantability.



                                       35                              A-0794-15T3
                               VII.

     The class was certified in 2003 based on Rule 4:32-1(a) and

(b)(3).   Defendant contends that the court erred in denying its

many motions to decertify the class because Little's experience

was not typical of the class, individual issues predominated, and

the vast majority of the class members suffered no damages as

demonstrated by the claims form process.    In order to certify a

class, the court must find that (1) the large number of members

makes joinder impractical, (2) the members raise common questions

of law or fact, (3) the representative's claims or defenses are

typical, and (4) the representative will fairly and adequately

protect the interests of the group.   R. 4:32-1(a).

     The court must also find that the group has satisfied at

least one of the three requirements set forth in Rule 4:32-1(b).

Rule 4:32-1(b)(3) requires a finding that common questions of law

or fact predominate, and that a class action is superior to other

methods of resolution.

     Defendant first argues that the court erred in denying its

request for decertification because Little's experience was not

typical of the class.    Defendant relies on (1) King's testimony

that Little's repairs did not fit exactly within the average

repairs his model computed, and (2) the testimony of the three



                               36                        A-0794-15T3
Sephia owners who had opted out of the class because they had

experienced no problems with their cars.

     This argument lacks merit because a class representative need

not establish her experience was exactly the same as every class

members' in order to establish her claims are typical of other

members' claims.   Like the class members, Little purchased the

same type of car with the same defective brake system that required

repairs about every 10,000 miles.     To require more similarity than

that would defeat the purpose of class actions.

     As our Supreme Court said in Iliadis v. Wal-Mart Stores,

Inc., 191 N.J. 88, 104 (2007):

          When making certification determinations,
          "the best policy" is to interpret the class-
          action rule "so as to promote the purposes
          underlying the rule."    5 James W. Moore et
          al., Moore's Federal Practice, § 23.03 (3d ed.
          1997).   Unitary adjudication through class
          litigation    furthers   numerous    practical
          purposes, including judicial economy, cost-
          effectiveness,     convenience,     consistent
          treatment of class members, protection of
          defendants from inconsistent obligations, and
          allocation of litigation costs among numerous,
          similarly-situated litigants.

          The class action in New Jersey also helps to
          equalize adversaries, a purpose that is even
          more compelling when the proposed class
          consists of people with small claims. In such
          disputes, where the claims are, in isolation,
          "too small . . . to warrant recourse to
          litigation,"    the    class-action    device
          equalizes the claimants' ability to zealously
          advocate their positions. [In re Cadillac V8-

                                 37                          A-0794-15T3
          6-4 Class Action, 93 N.J. 412, 435 (1983)]. .
          . . In short, the class action's equalization
          function opens the courthouse doors for those
          who cannot enter alone.

Class certification furthered those purposes here where each class

members' damages were relatively small.

     Finally,   defendant   contends   that   the   court   should   have

decertified the class during the claim-form proceeding because

repairs were unique to each member and the majority of the class

members did not fit the claim-form criteria.        This argument lacks

merit because the claim-form proceeding should not have occurred.

Further, failing to return a claim form does not prove that the

class member incurred no damage.       The court correctly certified

the class.   The cross-appeal is without merit.

     We reverse the trial judge's grant of a JNOV and remand for

a determination of counsel fees consistent with this opinion.           We

do not retain jurisdiction.




                                 38                             A-0794-15T3